Case 1:20-cv-03495-PAB-MEH Document 96 Filed 09/07/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-03495-PAB-MEH

  DARUS WILKINS,

        Plaintiff,

  v.

  JOHN PALOMINO, in his individual and official capacity,
  CHRIS CHAVEZ, in his individual and official capacity,
  KARA KENNEDY, in her individual and official capacity,
  VIRGINIA FREED, in her individual and official capacity,
  NITA HUNT, in her individual and official capacity,
  BRENT PIERCE, in his individual and official capacity, and
  LUKE HOLLAND, in his individual capacity,

        Defendants.

  _____________________________________________________________________

         ORDER ACCEPTING MAGISTRATE JUDGE’S RECOMMENDATION
  _____________________________________________________________________

        This matter is before the Court on the Recommendation of United States

  Magistrate Judge Michael E. Hegarty filed on August 12, 2021 [Docket No. 83]. The

  Recommendation states that objections to the Recommendation must be filed within

  fourteen days after its service on the parties. Docket No. 83 at 7; See also 28 U.S.C.

  § 636(b)(1)(C). The Recommendation was served on August 12, 2021. No party has

  objected to the Recommendation.

        In the absence of an objection, the district court may review a magistrate judge’s

  recommendation under any standard it deems appropriate. See Summers v. Utah, 927

  F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

  does not appear that Congress intended to require district court review of a magistrate’s
Case 1:20-cv-03495-PAB-MEH Document 96 Filed 09/07/21 USDC Colorado Page 2 of 2




  factual or legal conclusions, under a de novo or any other standard, when neither party

  objects to those findings.”). In this matter, the Court has reviewed the Recommendation

  to satisfy itself that there is “no clear error on the face of the record.”1 Fed. R. Civ. P.

  72(b), Advisory Committee Notes. Based on this review, the Court has concluded that

  the Recommendation is a correct application of the facts and the law. Accordingly, it is

         ORDERED as follows:

         1. The Recommendation of United States Magistrate Judge Michael E. Hegarty

  [Docket No. 83] is ACCEPTED;

         2. Plaintiff’s Motion for an Order to Show Cause for A Preliminary Injunction

  [Docket No. 75] is DENIED; and

         3. Plaintiff’s injunctive relief claims are DISMISSED without prejudice pursuant

  to Rule 12(b)(1).



         DATED September 7, 2021.

                                              BY THE COURT:



                                              ____________________________
                                              PHILIP A. BRIMMER
                                              Chief United States District Judge




         1This standard of review is something less than a “clearly erroneous or contrary
  to law” standard of review, Fed. R. Civ. P. 72(a), which in turn is less than a de novo
  review. Fed. R. Civ. P. 72(b).

                                                 2
